Citation Nr: 9906182	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  97-18 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for plantar fasciitis 
(heel spur syndrome).  

2.  Entitlement to an increased disability rating for chronic 
lumbosacral strain with decreased sensation in the lower 
extremity and traumatic degenerative changes, currently 
evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1968 to 
May 1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) following February and August 1995 rating decisions 
which addressed rating of the veteran's service-connected low 
back disability, and after a March 1997 rating decision on 
the service connection question.  (The 1995 rating decisions 
denied the award of a rating greater than 20 percent for low 
back disability, but this rating was later increased by a 
January 1997 decision to 40 percent.)

In a statement dated in May 1998, the veteran's 
representative raised the issue of entitlement to service 
connection for neuritis of the sural and tibial nerves 
affecting the left leg and foot, asserted to be secondary to 
service-connected low back disability.  This claim is not 
inextricably intertwined with the current appeal and is 
therefore referred to the regional office (RO) for 
appropriate action.  


REMAND

As noted above, the issue of entitlement to service 
connection for plantar fasciitis (heel spur syndrome) comes 
to the Board following the veteran's timely appeal of a March 
1997 rating action.  Thereafter, in a May 1998 statement, the 
veteran's representative explained that the veteran had 
contacted the service organization and stated that he 
continued to disagree with the RO's decision, but that his 
claim regarding his lower extremities was not for plantar 
fasciitis (heel spur syndrome).  It was reported that his 
claim was instead meant to be for neuritis of the sural and 
tibial nerves affecting the left leg and foot. 

Given the May 1998 statement as described above, it is 
important to point out that a substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204(b) (1998).  However, a 
representative may not withdraw either a notice of 
disagreement or a substantive appeal that has been filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (1998).  Since the 
veteran in the present case personally filed the appeal, and 
because the Board does not desire to proceed with 
adjudication of any claim that the veteran may truly desire 
to have withdrawn from appellate review, the Board will 
remand this issue for clarification of the veteran's 
intentions.

As implied above, the increased rating claim was completely 
developed for appellate review even before the service 
connection issue was considered in March 1997.  However, no 
supplemental statement of the case was issued on the rating 
question even though additional evidence was received 
subsequent to issuance of an August 1996 statement of the 
case that addressed this issue.  For instance, a 
comprehensive medical report from a VA physician was received 
at the RO in June 1998.  In this report, the VA physician 
explained that she had "extensive[ly]" and 
"exhaustive[ly]" reviewed the veteran's claims folder.  The 
physician provided a detailed account of the veteran's 
medical history, and thereafter expressed her medical opinion 
that the veteran's medical records provide a "[l]ack of 
evidence for degenerative changes of the lumbar spine, lumbar 
fracture, or any objective evidence of [a] lumbar disorder."  
This additional medical report is not duplicative of 
previously received evidence, and therefore was not discussed 
in the August 1996 statement of the case.  Furthermore, 
because this additional medical report relates directly to 
the question of degree of current disability, the Board finds 
that the evidence is relevant to the increased rating issue.  

(Evidence received by the agency of original jurisdiction 
prior to transfer of the records to the Board after an appeal 
has been initiated (including evidence received after 
certification has been completed) will be referred to the 
appropriate rating or authorization activity for review and 
disposition.  38 C.F.R. § 19.37(a) (1998).  If the statement 
of the case and any prior supplemental statements of the case 
were prepared before the receipt of the additional evidence, 
a supplemental statement of the case will be furnished to the 
appellant and his representative as provided in 38 C.F.R. 
§ 19.31, unless the additional evidence received duplicates 
evidence previously of record which was discussed in the 
statement of the case or a prior supplemental statement of 
the case or the additional evidence is not relevant to the 
issue on appeal.  Id.)  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should ask the veteran to 
clarify in writing whether he desires to 
withdraw from appellate review the issue 
of entitlement to service connection for 
plantar fasciitis (heel spur syndrome).  
He should also be given an opportunity to 
supplement the record on appeal as to 
either developed issue.

2.  The RO should re-adjudicate the issue 
of entitlement to a disability rating 
greater than 40 percent for chronic 
lumbosacral strain with decreased 
sensation in the lower extremity and 
traumatic degenerative changes.  In this 
determination, the RO must consider all 
the evidence of record, including the VA 
medical report dated in June 1998.  Any 
additional development deemed necessary 
in order to determine the degree of 
impairment due to all service-connected 
functional losses should be undertaken.  
See DeLuca v. Brown, 8 Vet.App. 205 
(1995).  If the benefit sought is not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
includes any additional pertinent law and 
regulations and notes the RO's 
consideration of all additional evidence 
received since the previous statement of 
the case.  The supplemental statement of 
the case should also address any newly 
received evidence that pertains to the 
service connection claim, that is, if the 
veteran desires to proceed with the 
appeal of that issue.

3.  The veteran should be afforded a 
reasonable period of time in which to 
respond to the supplemental statement of 
the case.  Thereafter, the case, in 
accordance with the current appellate 
procedures, should be returned to the 
Board for further appellate review.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the veteran's claims.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 6 -


